—Judgment *933unanimously affirmed. Memorandum: We reject the contention of defendants that they were denied a fair trial by prosecutorial misconduct (see generally, People v Galloway, 54 NY2d 396). We also reject the contention of defendants that they were entitled to a missing witness charge with respect to the People’s failure to call the husband of defendant Deletha Colbert as a witness. The prosecutor called Colbert’s husband to testify at a bail revocation hearing, and he unexpectedly provided testimony favorable to Colbert. Furthermore, Colbert’s attorney told the prosecutor during the trial that Colbert’s husband would commit peijury if he was called as a witness. Supreme Court properly concluded under the circumstances that Colbert’s husband would not be expected to testify favorably to the prosecution and adversely to Colbert (see, People v Gonzalez, 68 NY2d 424, 429-430). (Appeal from Judgment of Supreme Court, Monroe County, Galloway, J.— Burglary, 1st Degree.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.